t c summary opinion united_states tax_court james j spuches petitioner v commissioner of internal revenue respondent docket no 14370-06s filed date james j spuches pro_se john m janusz for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction and child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in sylvan beach new york petitioner and diane e spuches former spouse obtained a judgment of divorce in their marriage had produced two daughters the children in the divorce proceedings a stipulation was entered that provided that petitioner would claim both dependency_exemption deductions until his former spouse was employed and had incurred a tax_liability on the happening of that event the dependency_exemption deductions were to be divided between petitioner and his former spouse additionally the former spouse was awarded primary custody the former spouse’s federal_income_tax return showed sufficient adjusted_gross_income to require her to file and she incurred a tax_liability also the former spouse had custody of the children for the greater portion of the year for the taxable_year petitioner filed a joint income_tax return with his current spouse who is not a party to this case on the joint_return petitioner claimed dependency_exemption deductions and child tax_credits for the children petitioner did not attach a form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent to his joint_return respondent issued a notice_of_deficiency to petitioner respondent denied one of petitioner’s dependency_exemption deductions and a portion of his child tax_credits reasoning that the former spouse had properly claimed the child as a dependent the denial resulted in a dollar_figure deficiency discussion respondent urges us to sustain the disallowance of petitioner’s dependency_exemption deduction and the portion of the child_tax_credit related to the child since petitioner did not attach a form_8332 or its equivalent to his joint federal_income_tax return as required by sec_152 and sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has complied with the substantiation requirements and the taxpayer has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner has not alleged or proven that sec_7491 applies accordingly the burden remains on petitioner dependency_exemption deduction sec_151 in pertinent part allows a taxpayer to claim as a deduction the exemption_amount for each individual who is a dependent of the taxpayer as defined in sec_152 and who is the taxpayer’s child and satisfies certain age requirements sec_152 defines dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under sec_152 or e as received from the taxpayer sec_152 provides a general_rule that limits the dependency_exemption deduction as follows if the child received over half of his support during the calendar_year from his parents who are divorced under a decree of divorce and the child is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support during the calendar_year from the parent having custody for the greater portion of the calendar_year the custodial_parent but sec_152 provides an exception to the general_rule of sec_152 if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that he will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to his return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption deduction for purposes of sec_152 the term noncustodial_parent means the parent who is not the custodial_parent sec_152 the temporary_regulation states that a in the present case the exceptions in sec_152 and do not apply there was no multiple_support_agreement as defined in sec_152 and since the stipulation in petitioner’s divorce proceeding was entered in there is no pre-1985 instrument thus petitioner is entitled to the dependency_exemption deduction only if the requirements of sec_152 are met noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent sec_1_152-4t a q a-3 temporary income_tax regs supra the written declaration may be made on a form provided by the internal_revenue_service or a document that conforms to its substance 114_tc_184 citing sec_1_152-4t a q a-3 temporary income_tax regs supra see also neal v commissioner tcmemo_1999_97 the written declaration is embodied in form_8332 which incorporates the requirements of sec_152 miller v commissioner supra pincite in miller v commissioner supra the court stated that in order for the noncustodial_parent to claim the dependency_exemption deduction sec_152 clearly required the custodial_parent to release the dependency_exemption deduction by signing a written declaration to that effect id pincite simply form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent the custodial parent’s social_security_number the date of the custodial parent’s signature and the noncustodial parent’s name and social_security_number 114_tc_184 attaching a state court order that was not signed by the custodial_parent to the return of the noncustodial_parent did not satisfy the express requirements of sec_152 id pincite the mere fact that the state court granted the taxpayer the right to claim the dependency_exemption deduction was immaterial because a state court cannot determine issues of federal tax law id citing 783_f2d_966 10th cir and white v commissioner tcmemo_1996_438 citing with approval 327_us_280 the parties agree that the former spouse had custody of the children for the greater portion of the taxable_year therefore petitioner is not the custodial_parent as defined in sec_152 because petitioner the noncustodial_parent did not attach form_8332 or its equivalent to his joint_return he is not entitled to the dependency_exemption deduction accordingly we sustain respondent’s disallowance of the dependency_exemption deduction child_tax_credit sec_24 provides a credit against income_tax for each qualified child of a taxpayer who is under years of age a qualified child is one for whom a taxpayer may claim a deduction under sec_151 sec_24 thus a taxpayer is ineligible for the child_tax_credit under sec_24 unless the taxpayer is eligible for the dependency_exemption deduction under sec_151 because we have determined that petitioner is not entitled to the dependency_exemption deduction it follows that he is not entitled to the child_tax_credit accordingly we sustain respondent’s disallowance of the child_tax_credit to reflect the foregoing decision will be entered for respondent
